 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDon Brentner Trucking Co., Inc. and Jon's LeasingCo., Inc. and Donald W. Damico. Case 38-CA-2725September 27, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn July 6, 1977, Administrative Law JudgePlatonia P. Kirkwood issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief and General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge, tomodify her Remedy,' and to adopt her recommend-ed Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Jon's LeasingCo. and Don Brentner Trucking Co., Inc. Rockford,Illinois, and its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order.I In accordance with our decision in Florida Steel Corporation, 231NLRB 651 (1977), we shall apply the current 7-percent rate for penods priorto August 25, 1977. in which the "adjusted prime interest rate" as used bythe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.2 Respondent's contentions concerning an alleged offer of reinstatementand backpay by Charles Levy Circulating Company, and refusal thereof bydiscriminatees Damico and Morgan. are not confirmed by the transcrpt ofthis proceeding and are appropriately part of compliance. (See CoastDelivery, Service, 172 NLRB 2268, 2277 (1968), and 198 NLRB 1026 (1972),reflecting the type of determination left to compliance.) We note also thatRespondent has not filed exceptions to the 8(aXl) and (3) findings of theAdministrative Law Judge that we are affirming herein. Accordingly, wefind no merit in Respondent's exceptions.Respondent has requested oral argument. The request is hereby denied asthe record, the exceptions, and the briefs adequately present the issues andthe positions of the parties.DECISIONSTATEMENT OF THE CASEPLATONIA P. KIRKWOOD, Administrative Law Judge:This case was heard at Rockford, Illinois, on August 16and 17, 1976. The complaint was issued on June 18, 1976.232 NLRB No. 73It is based on charges and amended charges filed on April8 and May 10, 1976, respectively.The complaint alleges that Respondent discriminatorilydischarged two employees in violation of Section 8(a)(1)and (3) of the National Labor Relations Act, as amended,and also committed independent violations of Section8(a)(1). Respondent's answer admits certain of the jurisdic-tional allegations of the complaint, but denies the commis-sion of, or liability for, any of the alleged unfair laborpractices.Upon the entire record in this case, including myobservation of the witnesses and their demeanor, and afterdue consideration of the briefs filed by the GeneralCounsel and the Respondent, I make the following:FINDINGS OF FACTI. THE INTERSTATE CHARACTER OF RESPONDENTS'OPERATIONSRespondent Don Brentner Trucking Co., Inc., (BrentnerTrucking hereafter) and Respondent Jon's Leasing Co.,Inc. (Jon's Leasing hereafter) are Illinois corporations.Each maintains an office and place of business at the samelocation in Rockford, Illinois. Brentner Trucking isengaged in the business of hauling materials, and Jon'sLeasing, in the business of leasing trucks. Respondentsadmit and I find that they are commonly owned corpora-tions with common officers, common supervisors, andcommon sources of formulation and administration oflabor policy, and that they operate as a single affiliated andintegrated business enterprise. I shall therefore use the term"Respondent" hereafter to refer to that enterprise.Respondent's annual income is in excess of $50,000. Itderives its income in part from the lease of its tractorvehicles to a Chicago-based concern, Charles Levy Circu-lating Company (Levy hereafter,) and in part from haulingcontracts which Respondent negotiates directly with otherbusiness concerns. It is undisputed that Levy uses thetractors which it leases from Respondent to transportgoods and materials across state lines, and that the goodsRespondent hauls for other contractors are also transport-ed across state lines. Respondent concedes, and I find, thatits operations affect commerce within the meaning ofSection 2(6) and (7) of the Act. I further find that its annualbusiness is of sufficient magnitude to satisfy the Board'sjurisdictional standards.II1. THE LABOR ORGANIZATION INVOLVEDRespondent admits and I find that Teamsters Local 325,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, (the Unionhereafter) is a labor organization within the meaning ofSection 2(5) of the Act.III. THE DISPUTE AS TO WHETHER RESPONDENT'SRELATIONSHIP TO THE ALLEGED DISCRIMINATEES ISTHAT OF AN EMPLOYERThe two alleged discriminatees-Donald Damico andJerry Morgan-were employed, at the times here material,as drivers of the Respondent's vehicles. For about 12 hours428 DON BRENTNER TRUCKING CO.during each of several days of each week, Damico andMorgan's regular work consisted of driving tractors which,while owned by the Respondent, were leased by it to Levy.At those times the two men performed hauling and deliverywork for Levy along certain prescribed routes.' About onceor twice a month, and at times when Levy did not use theRespondent's equipment, Damico and Morgan operatedthe equipment to do other hauling work. That work wasdone pursuant to contracts which the Respondent enteredinto with other business concerns.The complaint, as litigated, describes Levy and theRespondent as the "joint employer" of Damico andMorgan when the two men were engaged in doing Levyhauling and delivery work, and describes Respondent asthe sole employer of the two men when they were engagedin doing hauling work for other enterprises. Respondentdisputes the complaint's attribution of employer status toit. It claims that when Damico and Morgan did Levy workthen Levy was their sole employer; and that, on theinfrequent occasions when the two men did other haulingwork, they were independent contractors.The question as to whether the complaint properlynames Respondent with Levy as the joint employer ofDamico and Morgan when the two men were doing Levywork turns on an analysis of the evidence depicting thenature of the relationship between Brentner and Levy andits administration.The relationship between Levy and the Respondent as alessor and lessee of the Respondent's equipment goes backto the late 1960's and is formalized in a series of writtenleases naming Jon's Leasing as the lessor. Some of thoseleases, including one covering a 3-year period endingDecember 31, 1978, were preceded by a letter from Levy toJon's Leasing stating, in relevant part, Levy's "understand-ing that [Jon's Leasing] is a leasing company engagedsolely in the leasing of vehicles and that your companyowns the tractors that we are in the process of leasing."Each of the several lease agreements in evidence providesthat Respondent will make a tractor or tractors "available"to Levy for 12-hour periods (usually between 2 a.m. and 2p.m.) on each of several days of each week beginning onTuesday and ending on Friday. Each lease further providesthat Levy will assume all the cost of operating andmaintaining the tractors; that it will purchase and maintaininsurance protection against property damage or personalinjury resulting from the operation of the tractor; and thatit will indemnify Respondent "against any claim byshippers or consignees for loss, damage or unreasonabledelay caused by the operation of the tractor."I The Levy merchandise they carried was loaded on to tractors owned byLevy, but customarily parked at the Respondent's facility.2 The facts depicting the Respondent's relationship to the Union aredetailed in a later portion of this Decision.I Independently of Levy, Brentner regularly required the drivers toperform certain maintenance tasks involving the vehicles they operated. Shepaid them for those tasks by separate checks drawn on Respondentaccounts. She deducted from such checks the amount of union dues andsent the dues in to the Union.4 See and compare Pilot Freight Carriers, Inc., 208 NLRB 853, 858 fn. 14(1974); Floyd Epperson and United Dairy Farmers, Inc., 202 NLRB 23 (1973).See also Teamsters Local Union No. 688, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofA merica(Fair Mercantile Company Inc.). 21 I1 N LR B 496 (1974).I note but find no merit in the Respondent's argument that it acts solelyAlthough the leases thus appear to indicate that Levyalone will have the right to hire and to establish theconditions of employment of the operators of the vehicles itleases, the undisputed evidence describing what has in factbeen customary practice under the leases establishes thatRespondent possesses and exercises an equal, and perhapsoverriding, right and power to recruit and hire all operatorsof its vehicles, to discharge any of them at will, to supervisethe performance of some, if not all, their work tasks, and toestablish most, if not all, the monetary terms of theiremployment and their fringe benefits or obligations. Inmore detail, that evidence shows that, in every case, all ofthe men who drove the Respondent's vehicles to do Levyor other work, including the alleged discriminatees, werefirst interviewed and hired by Doris Brentner, the Respon-dent's president (hereafter Brentner,), that Brentner gaveeach of them the assignment of doing the Levy transportwork subject to one requirement-that he file with Levy anapplication-for-employment form, and that Levy acceptedthe "application" without further inquiry in every case.Brentner also told each driver that she thus selected that hecould be required to become and remain a member of theUnion and that he could then be paid on "union" rates andconditions-and this, despite the fact that, during timeshere material, Brentner told the alleged discriminatees andperhaps others, that, although Respondent was a "Union"operator, Levy was not.2Once the drivers were employed, it was Brentner whogave the drivers the initial instructions concerning theperformance of Levy work and it was Levy who imple-mented those instructions. It was Brentner who filled in thetimecards of the drivers from information she receivedfrom the drivers; and it was Levy who furnished the moneyto pay the drivers for the time as recorded on the saidtimecards. The men received the "union" rate, less thecustomary tax deductions, and they were paid on Levychecks.3Evaluating all of the foregoing facts, I find and concludethat the Respondent, together with Levy, was a "jointemployer" of the alleged discriminatees within the meaningof Section 2(2) and (3) of the Act when the allegeddiscriminatees were operating the Respondent's vehicles todo the Levy hauling work.4I turn now to Respondent's contention that the driverswere independent contractors when performing non-Levyhauling work. The record provides no support for thiscontention. On the contrary, it shows that Respondentalone solicited and obtained non-Levy hauling work. Italone assigned performance of that work to the individualin Levy's interest in recruiting and selecting the drivers of its leased vehiclesand in supervising and directing their work performance. It is obvious. itseems to me, that Respondent's role in the hiring process serves interests ofits own in having competent drivers for the expensive vehicles Respondentowns and which, as noted above, it is free to and does utilize for other of itsbusiness interests at times when the vehicles are not under lease to Levy.That is not to say that Levy has no interest in having competent drivers andthat it has no control over the tenure of employment of those who do itstransport work. Although there is no evidence that Levy ever rejected adriver selected for the job by Brentner or that it ever itself discharged adriver without Brentner's consent. I am persuaded that Levy did have aright to take those measures. It is for that reason that I would, if called uponto do so, attribute employer status to Levy, as well, under the "jointemployer" concept.429 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrivers involved. And, while it paid the drivers on the basisof specified percentages of its proceeds for non-Levyhauling work, it also withheld from the moneys it gavethem the amount representing union dues and taxobligations. Finally, insofar as the record shows, no driverhad a right to use the Respondent's vehicles for anypurposes other than those which served Respondent's ownbusiness interests. I have no difficulty in finding, accord-ingly, that when performing non-Levy hauling work thealleged discriminatees were employees of the Respondentwithin the meaning of Section 2(3) of the Act, rather thanindependent contractors. I so conclude. I conclude furtherthat, at such times, Respondent was their sole employer.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. Background Information5Damico and Morgan, the alleged discriminatees, wereboth hired by Brentner in 1971. Damico was initiallyemployed as a driver and served in that capacity through-out his employment. Morgan was initially hired as a driver-helper, but was promoted to the driver job in 1975. Bothmen were members of the Union at the times here relevant.Each of them acquired or renewed his membership in theUnion at the request of Brentner or at her direction.Respondent, so Brentner advised the drivers she employed,operated as a "union employer"; and, once the men werein the Union, she regularly deducted dues from the pay ofeach of them and turned those dues over to the Union. Inaddition, Brentner afforded them certain monetary andfringe job benefits such as pay at "union scale" and healthbenefits under plans described by the Teamsters contractsapplicable to the area in which Respondent operated.6Unbeknownst to the employees, however, Respondentmade no monetary contributions to the Teamsters pensionplans on the employees' behalf. The employees' discoveryof the latter fact gave rise to the events placed in issue here.The alleged discriminatees discovered that the Respon-dent had not been making pension fund contributions tothe Union on their behalf on or about September 15, 1975,when Brentner left the following note for Damico at theRespondent's garage: 7Don:Because I do not have pension on you in the union theTrucking Company [i.e., Brentner Trucking] is takingI Unless otherwise noted, the facts I hereafter narrate are eitheruncontested or are described in uncontradicted oral and documentaryevidence which I regard as plausible and credible.6 The Teamsters contracts placed in evidence as those negotiated duringperiods here relevant included the National Master Freight Agreementssuccessively negotiated by the Teamsters International for 3-year terms in1967, 1970, and 1973, and the supplemental agreements negotiated for thesame 3-year terms by the Central States Teamsters Council. The last suchcontract bore an expiration date of March 31, 1976, but it provided forautomatic renewal of its terms absent the submission of 60-day notice oftermination or modification before the expiration date. Each previouscontract contained similar language with respect to automatic renewal. Theonly contracts of this groups which the Respondent formally executed werethose negotiated in 1967.As noted below, the record reflects the existence of a substantialcontroversy between the Union and the Respondent at dates here relevant,as to whether or not Respondent was actually bound to honor and abide byup this option on a Mark I policy for $5,000 and willpay the premiums on same.Please sign the application as the option is up the 19thof Sept. and I will mail it to Sterling Life. Don't sayanything to Jerry [Morgan] as he has not worked longenough to get this.DorisDamico did not sign the application form to whichBrentner referred in the above note, He made it known toher, however, that he was "unhappy" about her failure topay into the Teamsters pension fund; and, shortly afterChristmas 1975, he went to the union offices andcomplained to Union Agent Howard Easton about thematter. Easton promised to check into the situation.B. The events in issue; Respondent's contacts Withthe Union and the Employees Between January andMarch 1976In early January 1976,8 Easton conferred with Brentneron the pension question. He claimed that she "owed" themoneys she had failed to pay. Easton later reported toDamico and Morgan about the conference. He advisedthem that Brentner did not believe she owed the Union themoneys involved and that she no longer wanted to operateas a "union employer."On or about January 15, and following the aboveconference with Easton, Brentner sent Damico andMorgan, respectively, a letter stating as follows:Dear Driver:The purpose of this letter is to inform you that Jon'sLeasing Company, Inc. will on behalf of Chas. LevyCirculating Company seek to enter in negotiations withyou concerning your employment by Chas. LevyCirculating Company. The projected result of suchnegotiation will be an individualized employmentcontract.Heretofore, Chas. Levy Circulating Company, with theaid of Jon's Leasing Company, Inc., have extendedemployee benefits to you in accordance with theNational Master Freight Agreement, by accomodationto you because of your union affiliation.each and every provision of the contract it did not sign, and whether, in anyevent, its failure to give the Union a formal notice of termination before the1970 expiration date of the 1967 contract it did sign operated as anautomatic renewal of that contract's terms for a period of indefiniteduration. The merits of that controversy are not, however, before me; andnothing in this decision is to be taken as an expression of any view about themerits of that dispute. There is no 8(aX5) allegation in the complaint; andGeneral Counsel stated on the record that his case did not rest on any claimthat the Respondent was bound, as matter of law under the Act, to adhere toor to follow the provisions of Teamsters contracts in establishing ormaintaining conditions of employment for its employees.7 Brentner was in the habit of communicating with Damico and Morganby this method, as she was not always at the premises either when thedrivers returned the vehicles to the garage after they ran their routes or whenthey picked the vehicles up to commence their routes.I Hereafter, all dates mentioned are for the year 1976.430 DON BRENTNER TRUCKING CO.It is my information that Chas. Levy CirculatingCompany is not an employer-signatory to any collec-tive bargaining agreement sponsored by your union. Iknow, of course, the Jon's Leasing Company, Inc. isalso not a signatory to any collective bargainingagreement. Heretofore, the accommodation extendedto you by Chas. Levy Circulating Company and Jon'sLeasing Company, Inc. has not imperilled the existenceof this enterprise. However, rising costs have compelledme to seek an alternative to the accommodationprovided you.It is my wish that the individual negotiations take placeon January 17, 1976 at 1:00 p.m. in the offices of myattorney, Barrick, Jackson, Switzer, Long & Balsley,Room 611, Illinois National Bank Building, 228 SouthMain St., Rockford, Illinois. I can assure you that mypropensity toward generosity will continue with regardto these negotiations.Mr. Mike La Porta has already indicated to me thathe will negotiate with you on an individual basisconcerning your wages.It is my hope that some arrangement can be made sothat you are able to render your excellent service to mein the future. I must advise, however, that Jon's LeasingCompany, Inc. can no longer remain a viable enterpriseif faced with a continuation of the accommodationdescribed above.If you are unable to attend, or seek not to attend, pleaseadvise my attorney, John J. Newton, at 962-6611, sothat other arrangements may be effected.Sincerely,Jon's Leasing Company, Inc./s/ Doris BrentnerBy: Doris Brentner, PresidentOn the same day Respondent sent a letter to Local 325which stated, inter alia:The purpose of this letter is to advise you that on behalfof Chas. Levy Circulating Company and Jon's LeasingCompany, Inc., we'll seek to enter into negotiationswith drivers for Chas. Levy Circulating Companyregarding individual contracts of employment onJanuary 17, 1976. Heretofore, Chas. Levy CirculatingCompany and Jon's Leasing Company, Inc. have, byway of accommodation, extended to its drivers employ-ee benefits consonant with the National Master FreightAgreement. However, due to increased costs, such anaccommodation can no longer continue.9 The Union. after a conference with Respondent's attorney. acceptedthe latter's position that this letter fulfilled any obligation by Respondent tosend a formal termination notice to the Union with respect to the Teamsterscontract expiring on March 31, 1976.1' It appears from certain responses made by Danuco to questions posedto him by the Respondent's counsel on cross-examination that DamicoPlease be advised that Jon's Leasing Company, Inc. isnot an employer-party to the National Master FreightAgreement as provided in Article 1 of said agreement.Jon's Leasing Company, Inc. is not an employer of itsdrivers, but has, in the past, as an accommodation tothe drivers' union affiliation, participated in extendingemployee benefits to the drivers. Regrettably, becauseof increased costs, the accommodation can no longercontinue and Jon's Leasing Company, Inc. seeks tonegotiate on an individual basis with its driversconcerning employee benefits.9On receipt of Brentner's January 15 letter to them,Damico and Morgan sought the advice of Easton as towhat to do about the request contained in the letter. Headvised them not to go to the individual bargainingmeeting the Respondent had set up and they did not do so.On January 17, Damico's wife delivered the followingletter to Brentner:Doris,We realize that your cost of operation has increased butthe cost of our living has also increased. There is noway we can accept a cut in wages. We know you want araise from Levy, but we can't see why we should sufferfrom it by having our wages cut and that is all thisamounts to.All we want is 5 years of back pension pay andvacation for Don and Jerry his one year and we'llresign and you can do with the union what you please.If we stay you will still have the union and also have topay the back pension to them. We would rather havethe money ourselves.Don Damico & Jerry Morgan°IThereafter, on or about January 20, Damico and Morganeach received another letter from Respondent. The letterread as follows:If you wish to continue to work through Jon's LeasingCompany there will have to be some kind of individualcontract so that there will be no misunderstanding inthe future. If you don't want to negotiate as requestedin my letter you will be terminated This meeting willhave to be Friday afternoon Jan. 23, 1976. [Emphasissupplied.]personally expressed to Brentner the same idea in conversations which sweredescribed as having taken place "before March 17."In another conversation with Brentner "after March 17" Damicoadmitted telling Brentner, in effect, that he could no longer offer to abandonthe Union, that it was now "out of his hands."431 DECISIONS OF NATIONAL LABOR RELATIONS BOARD/s/ Doris BrentnerJon's Leasing CompanyAgain, acting on the advice of Union RepresentativeEaston, Damico and Morgan did not attend the meetingproposed for January 23.So far as appears from the record, Respondent did notthereafter set up any further "individual bargaining"meetings with the men." Its attorney, John Newton, Esq.,however, continued to meet with Union Agent Easton inan effort to settle the pension dispute. These meetingscontinued through early March without achieving settle-ment. Easton then advised Newton that the Union wouldresort to other "appropriate action" to enforce its positionin the matter.On March 16, the Union mailed to Respondent, thefollowing letter:Consider this as a seventy-two (72) hour notice underthe Labor Agreement in regards to noncompliance withthe Health & Welfare and Pension accounts asspecified in Article 45 Section 2 of the Central StatesArea Over-The-Road Supplement Agreement.The Local Union will take appropriate action until suchtime these delinquent payments are made.'2[Emphasissupplied.]Brentner received the Union letter on March 17 and, soshe testified, she read it as meaning that the Union wouldstrike her at the end of the 72-hour period. After conferringwith Mike LaPorta, a supervisor for Levy, and withAttorney Newton, she decided on March 18 that certainprecautionary measures should be taken promptly so thatthe trucks would not be exposed to risk of damage andcould hence be used for the regular Levy runs then beingdriven on Tuesdays, Wednesdays, and Thursdays.On March 18 and 19, Brentner recruited James Dow-sey-a former driver or helper for Respondent-and MikeJackson, a newly hired driver-helper to (a) move the trucksI Brentner testified that she had talked to her attorney and that she haddecided to "coast along" pending efforts by her counsel to settle the matterwith the Union.In a note addressed to Damico on March 9, Brentner stated that he hadput in more mileage charges than he was entitled to and was overpaid, andthat she could get other employees to "pull the loads."12 Art. 45, sec. 2. of the then current National Master Freight Agreementread as follows:Notwithstanding anything herein contained, it is agreed that in theevent any Employer is delinquent at the end of a period in the paymentof his contribution to the Health and Welfare or Pension Fund orFunds created under this Agreement, in accordance with the rules andregulations of the Trustees of such Funds, after the proper official ofthe Local Union has given seventy-two (72) hours' notice to theEmployer of such delinquency in Health and Welfare or Pensionpayments, the Local Union or Area Conference shall have the right totake such action as they deem necessary until such delinquencypayments are made and it is further agreed that in the event such actionis taken, the Employer shall be responsible to the employees for lossesresulting therefrom IG.C. Exh. No. 16(a)].Art. 45, sec. 2, modifies art. 45, sec. 1, which states, inter alia:from the Respondent's premises and have them "hidden"at some location which the Union or its supporters couldnot easily find; and (b) pick up the trucks from the newlocation on March 23 and run the scheduled Levy routes(next scheduled to begin March 23.) 3Dowsey and Jackson moved the trucks some time duringthe night to a private house parking area in Orfordsville,Wisconsin. They did so after Damico and Morgan finishedthe March 18 runs for Levy and had returned the vehiclesto Respondent's premises.14On the morning of Friday, March 19, Damico happenedto drive by Respondent's facility. He noticed that theRespondent's tractors and the Levy trailers were not there.He promptly telephoned Mike Laporta, Levy's supervisor,and asked him if Levy "had a run" that day. According toDamico's uncontradicted testimony, LaPorta replied, "No,you guys are on strike." Damico then said, "I don't knowwhat you are talking about." LaPorta responded, "Well,Doris called and said that she had got a letter from theUnion that said that they were going to take appropriateaction or something, so she took the tractors and hid them.You'll have to straighten it out with her."After his telephone conversation with LaPorta, Damicoentered the Respondent's garage where he found a notefrom Doris Brentner addressed to him. The note read:Don, because you haven't serviced the trucks this week,I have took them to be serviced. Your CB radios will belocked in the cupboard and leave the ignition key.5sDamico took the note and went home.Later, at approximately 2 p.m., Damico and his wifereturned to Respondent's facility. According to Damico'suncontradicted testimony which I credit, Damico went intothe garage and got his and Morgan's CB radios. Brentnercame out, gave him the CB antennas, asked Damico to giveher his ignition key, and told him that Dowsey couldn'tfind the "route key" for the Levy route. In response,Damico gave her the ignition key and advised her that theLevy route maps were in the truck. Brentner then said toDamico: "You know you could come back to work if yougot the Union off my back and these lawyers." DamicoThe Union and the Employers agree that there shall be no strike,lockout, tie-up or legal proceedings without first using all possiblemeans of settlement as provided for in this agreement ...of anycontroversy which might arise.13 I base my finding about Brentner's having asked both of them to runthe Levy routes on a composite of the following evidence:(a) Dowsey's uncontradicted testimonial report (as a Respondentwitness) which I here credit, that, on March 18 or 19, Brentner told him,inter alia, that he would be working the Levy routes beginning onMarch 23; and that, in response to his question as to whether the jobwas to be permanent or temporary, Brentner replied that she "didn't yetknow because there was a kind of a dispute there and [she i might haveto hire the drivers back."(b) Brentner's admission that she had asked both men, on March 19,to drive the Levy routes;(c) The uncontested evidence that Dowse), and Jackson did, in fact,begin to run the Levy routes on March 23.14 The March 18 Levy run was the last scheduled run for the weekending Saturday, March 20.s1 Damico and Morgan personally owned CB radios which they usedwhile operating the vehicle.432 DON BRENTNER TRUCKING CO.replied, "It is out of my hands." Damico then asked abouthis vacation check. Brentner responded, "Well, that is allthe package for the pension deal, you will have to wait untilthat is straightened out in Court." 16 Brentner alsoapparently informed Damico that Dowsey and Jacksonwere the men she got to drive the trucks to the allegedservice garage.On that same day, Damico called Dowsey to find out ifhe was going to work for the Respondent. Dowsey repliedhe "didn't know for sure." Damico then asked him wherethe trucks were. Dowsey gave him the answer Brentner hadtold him to give -that he had taken the trucks toCummings (a garage in the area) to have them workedon.17C. Subsequent EventsBased upon the events of March 19, neither Damico norMorgan reported for work on March 23 or thereafter, andRespondent, in turn, never called them on the matter.On Monday, March 22, Damico filed a claim forunemployment compensation with the State of Illinois. Hestated thereon that he lost his job because of "strike."Morgan filed a similar application on April 4 on which hesaid he lost his job because "owner hired non-uniondrivers."On March 23, Dowsey and Jackson picked up the trucksin Orfordsville, Wisconsin and began performing the Levydistribution work on a regular basis.'8A few daysthereafter, they moved the trucks to Marengo, Illinois, andthen to Loves Park, Illinois. And it was not until a fewweeks before the hearing in this case that the equipmentwas moved back to the Respondent's facility.There is no evidence of any effort having been made atany time to picket the premises of the Respondent or tointerfere with the operation of vehicles by the replacementswhom Brentner had hired.'9D. Conclusions1. The issuesThe complaint's 8(a)(3) and (1) allegations and theirlitigation assert that Respondent first threatened to andthere did discharge Damico and Morgan because of theirconcerted activity in grieving about Respondent's failure to16 The statements and conduct attributed to Brentner by Damico werenot denied by her. Dowsey. however, claimed in his testimony that Brentnergave him the CB antennas and that it was he who returned them to Damico.Although I am willing to credit portions of Dowsey's testimony where it isinherently plausible, uncontradicted, and consistent with other known facts,I am not willing to rely on his testimony to resolve disputed factual issues.As is obvious from even a superficial reading of his testimony, his memoryof events was admittedly poor and often confused. By contrasts. Damicoand Morgan were, in my view, reliable and credible witnesses overall.Brentner's testimony. I note, was frequently colored by her interest in theoutcome of this case, and she did not leave me with a favorable impressionas I observed her on the stand. Accordingly, in the few instances where hertestimony and that of Damico or Morgan conflict, I credit the testimony ofthe latter.'7 Dowsey in somewhat confusing testimony reported that Damico andMorgan telephoned him a second time. According to Dowsey, the two menmade reference to Dowsey's "going to work" for Brentner, and Damico saidto him. "You haven't been through a Teamsters strike before or have you?"Dowsey then said, "Why. am I going to get my teeth knocked in orsomething?" Damico then replied that they had no intention of hurting himprovide them with pension and vacation benefits and incalling upon the Union to support their grievances.The General Counsel's case is founded on the theory thatDamico and Morgan's concerted activity was of aprotected character under Sections 7 and 8 of the Actwithout regard to the legal validity of the two employees'underlying claim that the Respondent had violated acontractual obligation when it failed to provide them withpension and vacation benefits they believed were due tothem as an incident of their union affiliation. Proceedingon the above statutory theory, General Counsel claims thatoral threats which violate 8(aX)(l)'s interdiction of interfer-ence with, and restraint and coercion of, the employees inthe exercise of their Section 7 rights, are to be found inBrentner's: (I) inclusion, in the note she addressed toDamico and Morgan on January 20, of a threat toterminate them; (2) inclusion, in a note to Damico datedMarch 9, of a statement that she could "get someone else topull the loads"; and (3) oral statement to Damico onMarch 19 that he "could get [his] job back if t[he] got theUnion and the lawyers off [her] back." General Counselwould have me construe each of these statements both asmanifesting Brentner's animus to the employees because oftheir initiation of and engagement in protected, concertedand union activity and as threatening or warning them thattheir continued employment and job rights depended ontheir abandonment of that activity.Incontending that Respondent engaged in discriminatoryconduct violative of 8(a)(3)'s prohibition of employer"discrimination in regard to hire or tenure of employment...to discourage membership in any labor organization,"as well as of 8(aX I )'s prohibitions, General Counsel focuseson Brentner's hiring of Dowsey and Jackson on or aboutMarch 18 to take over Damico and Morgan's driver jobsand the statements Brentner made to Damico on thematter on March 19. General Counsel would have meconstrue this part of Brentner's actions as an effectivetermination of Damico's and Morgan's tenure of employ-ment and an enforcement by her of her prior allegedunlawful threats.Respondent, in defending, does not dispute the validityof General Counsel's concept of Damico and Morgan'sconcerted activity as protected Section 7 activity.20Itdenies that Brentner's statements rose to the level ofcoercive conduct within the meaning of Section 8(a)(1) ofbecause they (Morgan and Damico) "liked" him; but that they "wouldn't beresponsible what the Teamsters did."is Brentner later replaced Jackson with a new driver19 When on Tuesday, March 23. Dowsey or Jackson went to Orfords-ville. Wisconsin (where the trucks were then hidden). in order to begin theLevy runs they found a large roughly painted sign attached to one of thetrucks which said "scabs -- see you Tuesday." "Scab Hollar."They turned that sign over to Brentner. Respondent claims there was aunion connection. But the record provides no support for that claim. Therewere no other incidents.20 I would, in any event. affirm the validity of General Counsel's view ofDamico and Morgan's concerted activity as protected Sec. 7 activityirrespective of the merit. as a matter of contract law. of the contract claimson which the two employees' underlying grievances were pursued. In sodoing. I note, inter ahia, that the employees' belief about Respondent'scontractual obligations with respect to the pension and benefit matter wasnot unreasonable in light of: (I) the representations made by Brentner tothem at the time she offered them the driver jobs and (2) her subsequentconduct in contributing to. and covering them under. the Teamsters healthand welfare program. checking off and remitting monthly dues to the((ConrinuedJ433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act and/or that her displacement of Damico andMorgan amounted to discrimination with regard to theirtenure within the meaning of Section 8(aX3) of the Act.It asserts affirmative defenses to the alleged 8(a)(3)violations: (I) Referring to General Counsel's theory thatDamico and Morgan were discharged on or about March19, it claims that Damico and Morgan were strikingemployees when Brentner hired new employees to performtheir assigned work tasks and, inasmuch as neither of themhas ever asked to return to his job, it cannot be found thatBrentner terminated them. (2) It maintains, in any event,that Brentner's actions were not actuated by union animusbut were prompted solely by Respondent's legitimateeconomic concern and interest in being sure that Damicoand Morgan would accept continued employment underterms and conditions different from those the Union hadnegotiated for employees covered by union contracts andwhich Respondent had theretofore extended to Damicoand Morgan as "an accommodation to their unionaffiliation."2. Discussion and resolution of the matters inissuea. The alleged unlawful character of Brentner'sstatements to the employees on January 20On January 20, as noted, Respondent demanded fromDamico and Morgan, under threat of discharge, that eachof them negotiate and enter into some kind of individualcontract with Respondent. That demand and threat, I amconvinced, was intended to compel these two employees toabandon the Union and was so understood by the twomen. I base that judgment on an evaluation of thecircumstances under which the demand was made, includ-ing those indicating that: (I) the Respondent's attorney, byletter dated January 15, had advised the Union thatRespondent was no longer willing to extend union benefitsas an "accommodation to the union affiliation of theemployees" and was therefore seeking to negotiate with thedrivers on an individual basis; (2) Brentner had received awritten statement from or on behalf of the two employeeswhich indicated on its face that they had interpreted herearlier summons (dated January 15) to an "individualcontract" negotiation meeting as a demand that they resignfrom the Union; 2 and (3) Brentner admitted, on thisrecord, that she was seeking throughout the period of timehere material to establish a right to conduct her business asa nonunion contractor, and that she did not believe sheUnion. and in establishing a mode and rate payment to them for Levydriving tasks on the basis of "union scale."In the circumstances, the gnevance activity engaged in by the twoemployees falls within the body of Board law which holds such activity isprotected even if it is founded on a contract-violation claim which mayultimately be proved erroneous. See, e.g.. H.C. Smith Construction Co., 174NLRB 1173, 1174 (1969), enfd. 439 F.2d 1064 (C.A. 9, 1971): NewspaperPrinting Corporation, 221 NLRB 811, 834 (1975). See also StandardAggregate Corp., 213 NLRB 154, 167 (1974).21 That note set out an offer by the two employees to resign from theUnion if Brentner would give them the pension and vacation moneys.22 Applicable here are a number of Board and court decisions holdingthat "the fact of discharge does not depend the use of formal words ofdischarge. It is sufficient if the words or action of the employer wouldlogically lead a prudent person to believe his tenure has been terminated."could accomplish that objective if Damico and Morganremained union members.Concluding, as I do, that Brentner's statements to theemployees on January 20 informed them that they wouldbe terminated if they did not abandon their union activityand adherence, it follows that I would, and I do herebysustain, the alleged independent violation of Section 8(a)(I)of the Act predicated on those statements.b. The alleged termination of Damico and Morganon March 19The merits of General Counsel's claim, that Respondentterminated Damico and Morgan's status as active employ-ees, turn on the inferences fairly to be drawn from thenature of Brentner's job offers to Dowsey and Jackson onMarch 18, and Brentner's statements to Damico on March19 when, after Damico had been informed by Levy'ssupervisor that Brentner had hidden the trucks, he went tothe Respondent's facility to talk with her.I find, on the evidence supplied, in part, by Dowsey'stestimony about the job offer Brentner made to him, inpart, by Brentner's own description of her job offers toDowsey and Jackson, and in part on Damico's undisputedand credited version of his meeting with Brentner onMarch 19, that by the time Brentner met with Damico onMarch 19 she had already hired Dowsey and Jackson fortwo purposes. One was to remove the trucks fromRespondent's facility on the evening of March 18 or earlymorning of March 19. The other was to operate thevehicles as drivers for the Levy runs-next scheduled tobegin on March 23. By so doing of course, Brentner madethe driver jobs unavailable to Damico and Morgan.Brentner did not, I note, serve formal notice of dischargeon either Damico or Morgan. But what she said to Damicoon March 19 made it clear to him that she had given theirjobs away and that she would not reemploy them unlessand until the two men acted to "get the Union off [her]back and these lawyers." In sum, given her statements andthe facts that Brentner also asked Damico for the ignitionkeys and the Levy route maps and returned to him the CBequipment which he and Morgan used while driving theRespondent's vehicles, I have no difficulty in concludingthat Brentner in fact meant to inform Damico and Morganon March 19 that they had been terminated, and thatDamico reasonably and correctly so construed Brentner'sactions when he so reported to Morgan later that day.22N. L. R. B. v. Trumbull Asphalt Company of Delaware, 327 F.2d 841, 843 (C.A.8, 1964); Dust-Tex Service, Inc., 214 NLRB 398, 406 (1974); Barkus BakeryInc., 214 NLRB 478, 481 (1974). See also Davis Transport, Inc., 169 NLRB557, 560(1968), enfd. 433 F.2d 363 (C.A. 6, 1970).In arriving at the above judgment, I am aware of Brentner's testimonythat she would have allowed Damico and Morgan to drive their scheduledruns had they reported for work on March 23. But I do not credit hertestimony in this regard not only because of demeanor factors but alsobecause what it declares is in the nature of a self-serving afterthought, andbecause it is inconsistent with credible evidence depicting all that Brentnerhad done and said as of the dates material to the complaint's allegations. Inany event, it is clear from what Brentner told Damico on March 19 that anywillingness she might have entertained to reemploy the two men wasexpressed in terms of an unlawful condition: i.e., that they give up andabandon their protected union and concerted activity. As that condition was434 DON BRENTNER TRUCKING CO.c. The alleged unlawful character of theRespondent's termination of Damico and MorganReviewing the evidence bearing on Respondent's motivefor terminating Damico and Morgan as active employees, Ifind, consonant with General Counsel's position, that oneor both of the following reasons, each clearly discriminato-ry within the meaning of Section 8(a)(3) of the Act,prompted Brentner's action in whole or in part: (I)Brentner wanted to rid her operations of any semblance ofunion ties because she had taken umbrage at Damico andMorgan for initiating the grievance, for calling on theUnion to press it on their behalf, and for refusing to honorher January request that they abandon their activity or facethe loss of their jobs; and (2) Brentner believed that theUnion was about to strike Respondent's operations andthat Damico and Morgan would participate in the strike.The statements which Brentner addressed to Damico onMarch 19 plainly both manifested her displeasure withDamico and Morgan's continuing pursuit of protectedconcerted grievance and union activity and expressed thatdispleasure as a reason for terminating them. Takentogether with the termination threats Brentner addressed tothe two employees in January, Brentner's March 19statements, I find, could not but be regarded by theemployees as a communication that the reason Brentner nolonger wanted them as employees was because they hadnot heeded her earlier warning that they would beterminated if they did not abandon their union member-ship and their concerted grievance activity. To be sure,Brentner's statements do suggest that she was willing torescind the termination action if assured that the employ-ees would now take the measures she had demanded ofthem in January. But, as I have indicated, the condition sheimposed was an unlawful one and her offer of reemploy-ment on those terms does not detract from, but ratherreaffirms, the merits of the General Counsel's violationcase.The assertion by Brentner, in defense, that she acted asshe did between March 17 and 19 because she believed, onthe basis of what the Union said in its March 16 letter, thatthe Union meant to strike Respondent's operations, andthat Damico and Morgan would participate in the strike, isno defense at all. Indeed, I find, consistent with theposition of the General Counsel, that this assertion byBrentner further supports the alleged violation of Sectionone the employees were free to reject under the Act, their refusal to accept itcannot be viewed as a voluntary quit, but rather as a forced quit resultingfrom constructive discharge action. Cf. American Enterprises, Inc.. 191NLRB 866, 868-869 (1971); Royal Crown Bottling Company, Inc., 188 NLRB352 (1971).23 See. e.g., Block-Southland Sportswear, Inc.. Southland ManufacturingCompanv,. Inc.. 170 NLRB 936, 938 (1968); Appalachian Power Company, 204NLRB 184 (1973), affd. 490 F.2d 1407 (C.A. 4, 1974); Barkus Bakery, Inc.,214 NLRB 478, 481 (1974), affirmed by unpublished judgment order 517F.2d 1397 (C.A. 3, 1975).The tracking of these and similar cases is that an employer whodischarges employees because he believes they are about to strike him,commits conduct clearly prescribed by Section 8(aX3) and/or (I) of the Act.24 Respondent has not, I find, established to the contrary by proving thatin a phone conversation they held with Dowsey on March 19, Damico andMorgan implied that a Teamsters strike might occur and that, on March 22,Damico inserted the word "strike" on his application for unemploymentbenefits in the blank which followed the printed words, "I lost my jobbecause ...." It is clear from the record that both the said phone8(aX3). For, on all the evidence before me, I am convincedthat: (I) no strike action had been contemplated by theUnion or by the two employee union members beforeBrentner terminated the said two employees: and (2)although Brentner may have honestly thought Respon-dent's operations might or would be struck if she did notpay up the alleged pension debt, her termination ofDamico and Morgan in advance of any conduct by themmanifesting that they had stopped working-i.e., struck-isprima facie proof of discriminatory conduct under well-established principles.23I base my judgment that no strike action had in fact beencontemplated or taken by the Union or by the twoemployee members of the Union before they wereterminated on a combination of the following facts andconsiderations:1. None of the overt acts in which Damico and Morganhad engaged up to the time of Brentner's service oftermination notice on Damico on March 19 would warrantinferring that the two men had in fact embarked upon astrike in support of their pension and vacation paygrievances. Both of them had been continuously andregularly reporting for the assigned work tasks up to thatdate despite Respondent's clear indications, over the pastseveral months, that the Respondent had not satisfied andwas not prepared to satisfy their pension and vacationbenefit demands, and had indeed threatened them withdischarge if they did not abandon the demands and resignfrom the Union. Nor, so far as the evidence shows, hadeither of them engaged in any conduct on or off the jobfrom which I could infer that they had voluntarily decidedon or before they had completed their March 18 run thatthey would not report for work on their next scheduledworkday-March 23.242. The only overt action by anyone concerned to whichRespondent points as warrant for its alleged strike-baseddefenses is that the union letter of March 16 served on itnotice of intent to take "appropriate action" pendingreceipt of the pension payments it claimed were due.However, the words contained in the union letter-i.e.,"appropriate action" would be taken-are susceptible of ameaning other than that Brentner assertedly gave thosewords. For, plainly, the conduct of a strike was not the onlyconversation with Dowsey and the application for unemployment benefitstook place after Brentner advised Damico, as I have found, that she hadfired them and that she would not reemploy them absent their abandonmentof their union membership and activity.Furthermore, and absent any conduct by Damico and Morgan of a kindordinarily engaged in by striker employees (such as picketing the premises,for example), the mere use of the word "strike" by the two employees in thecontext in which it was used by them would not, in my view, warrant myattribution of striker status to them at any time here relevant. Givenprecedent indications-through Brentner's hiding of the trucks. La Porta'sexplanation of that action to Damico as a response to "strike" activity, andBrentner's disclosure to Damico that she had given away his and Morgan'sjobs to Dowsey and Jackson-the two employees' use of the word "strike,"as proven supra, might well have manifested a belief or a suspicion by themthat, in confrontations between the union agent and Brentner to which theywere not party, the Union agent may have told Brentner it might or wouldresort to "strike" tactics. In their testimony, I note, both Damico andMorgan reported, as did the union agent, that strike action had not beendiscussed or planned during any of their intraunion meetings or talks.435 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpressure tactic available to the Union; and, as proved onthis record, it never in fact resorted to that measure.25In sum, I find that ample evidentiary support is providedby the above facts for General Counsel's claim thatRespondent terminated Damico and Morgan on or beforeMarch 19 (the date it notified Damico on the matter), andthat in doing so it violated Section 8(aX3) and (1) of theAct. For, as has been demonstrated, the complex of thefacts related supra contains specific evidence of a subjectiveintent by Brentner to get rid of the two union-memberemployees either because she thought that she could notaccomplish her plan to extricate herself from her pastunion ties and to establish Respondent as a nonunioncontractor employer if the jobs she had were held by unionmembers, and/or because she thought the two employeeswould engage in strike activity in support of the pensiondemands. And, as I have further indicated, the cause forthe discharge-as represented to Damico by Brentner-was that the two employees were then union members andadherents.I am aware, of course, of the Respondent's defensiveassertion, and of the evidence it adduced in support, thatits actions were taken in pursuit of legitimate businessobjectives and not to destroy the Union or its employees'rights-i.e., it was not financially able to satisfy theUnion's pension fund claim; it did not agree with theUnion's position that it was obligated, as a matter ofcontract or other law, to yield to or to satisfy the uniondemand; and it could not survive as a going business as aunion-contractor employer. But, as has been noted by theSupreme Court, "conduct otherwise unlawful is [not]automatically excused upon a showing that it was motiva-ted by business exigencies." Erie Resistor Corp. v. N. L. R. B.,373 U.S. 221, 230, fn. 8 (1963), and other cases there cited.See also the Court's rationale, 373 U.S. at 226-229.Based both upon the interpretation of the reach of8(a)(3)'s interdictions as explicated by the Supreme Courtin the cited case, supra, and on the Board's application ofthose concepts in cases I have elsewhere cited here, I find,and conclude on all the facts set out above, thatRespondent's termination of Damico and Morgan onMarch 19 was based on inherently discriminatory consider-ations and had the necessary effect of discouraging theemployees' union membership and their engagement inprotected concerted activities. In sum, I hold that theRespondent's termination action was violative of Section8(a)(3) and (1) of the Act, as alleged, notwithstandingRespondent's economic interests in resisting the pension-payment demands and in ultimately extricating itself fromits past union ties.z, I note, inter alia that (1) the colloquy of counsel on this record left mewith the impression that the Union instituted a civil damage suit againstRespondent to collect the alleged accrued pension obligation; (2) thecontract clauses to which the Union referred in its letter of March 16 bar theuse of legal proceedings, as well as strike in a controversy over nonpaymentof pension contribution in the absence of a 72-hour notice of delinquency inpension payments; and (3) the union agent testified-credibly, so I find-that no strike vote was ever taken and no strike preparations were evermade.2' I have earlier noted General Counsel's additional claim that state-ments included by Brentner in a note addressed to Damico on March 9 alsosupport the complaint's independent 8(aXI) allegations. I find it unneces-I further find and conclude that because Brentner'sstatement, to Damico on March 19 of the conditions underwhich she would reemploy him and Morgan, included acondition that the employees now abandon the Union andcease their protected concerted activities, that statementindependently violated Section 8(aXl) of the Act.26THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices in violation of Section 8(a)(1)and (3) of the Act, my recommended order shall includeconventional provisions requiring that it cease and desistfrom the unfair labor practices found and from in anyother manner infringing upon its employees' Section 7rights.27Further, and in order to effectuate the policies ofthe Act, my recommended order will also require that theRespondent offer Donald Damico and Jerry Morganreinstatement to their former jobs or, if such jobs no longerexist, to substantially equivalent jobs, without prejudice totheir seniority or other rights and privileges, and makethem whole for any loss of earnings they may have sufferedby reason of the Respondent's discrimination against them.The commputation of the amount due shall be made in themanner prescribed in Isis Plumbing & Heating Co., 138NLRB 716 (1962). I shall also recommend inclusion of theusual notice-posting provisions.Upon the foregoing finding of fact, conclusions of law,and the entire record herein, and pursuant to Section 10(c)of the Act, I hereby recommend the following:ORDER28The Respondent, Jon's Leasing Co. and Don BrentnerTrucking Co., Inc., Rockford, Illinois, its officers, agents,successors, and assigns, shall:I. Cease and desist from:(a) Informing employees that they will be terminated ifthey do not abandon membership in and/or support ofTeamsters Local 325, International Brotherhood of Team-sters, Chauffeurs and Warehousemen of America or anyother labor organization.(b) Discharging employees because of their union andother protected concerted activities, and conditioning thereturn of their jobs upon the abandonment of unionmembership and protected concerted activities.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inSection 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:sary to pass upon that claim and I do not do so because any finding aboutits merits would neither add to nor detract from the remedial order I shallframe based upon other conduct here described.27 N. LR.B. v. Entwistle Manufacturing Conypany, 120 F.2d 532, 536 (C.A.4, 1941).2s In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.436 DON BRENTNER TRUCKING CO.(a) Offer Donald Damico and Jerry Morgan immediateand full reinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges.(b) Make Donald Damico and Jerry Morgan whole forany loss of pay each may have suffered as a result of thediscrimination against them in the manner set forth in thesection of this Decision entitled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(d) Post at its facility in Rockford, Illinois, copies of theattached notice marked "Appendix."29 Copies of saidnotice, on forms provided by the Regional Director forRegion 38, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director for Region 38, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply therewith.2 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT inform employees that they will beterminated if they do not abandon their membership inor support of Teamsters Local 325, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor organiza-tion.WE WILL NOT discharge employees because of theirunion or other concerted activities and wE WILL NOTcondition the return of their jobs upon their abandon-ment of union membership and activity.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights under Section 7 of the National Labor RelationsAct.WE WILL offer Donald Damico and Jerry Morganimmediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniori-ty or other rights and privileges, and we WILL makethem whole for any loss pay they may have suffered asa result of our discrimination against them, withinterest.DON BRENTNER TRUCKINGCo., INC. AND JON'SLEASING Co., INC.437